DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/17/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. 20140193960.

    PNG
    media_image1.png
    656
    853
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1P of Fukuda discloses transistor structure comprising: 
a gate structure (14G1/13G1/12) above a silicon surface (surface of 14 – see fig. 7) of a first silicon material 11 (par [0037]); 
a channel region 11CH1 under the silicon surface, the channel region including a first terminal and a second terminal (left and right terminals of 11CH1); 
a drain region 11ES2/14D1 independent and not derived from the first silicon material (par [0051] - epitaxial growth of silicon epitaxial layers), the drain region including a first predetermined physical boundary directly connected to the first terminal of the channel region; 
a source region 11ES1/14S1 independent and not derived from the first silicon material, the source region including a second predetermined physical boundary directly connected to the second terminal of the channel region;
a first isolator 11IF; and 
a first etched concave (region occupied by 114D1/11ES2/11IF between channel and 11I2) having a first side barrier to reveal a first seed portion (side surface of channel) of the first silicon material and having a second side barrier  (side surface of 11I2) opposite to the first side barrier, wherein the first isolator is positioned above a bottom of the first etched concave (see interface between 11IF and 11) and the drain region 11ES2 is above the first isolator 11IF; 
wherein the drain region is extended from the first side barrier to the second side barrier without blocked by the first isolator; 
wherein the first isolator is limited within the first etched concave and no other isolator is extended underneath the gate structure.


    PNG
    media_image2.png
    675
    1046
    media_image2.png
    Greyscale

Regarding claim 21, fig. 1P of Fukuda discloses a transistor structure comprising:
a fin structure (11CH1) with a top surface;
a gate structure (14G1/13G1/12) coupled to the fin structure and the top of the gate structure is
higher than the top surface of the fin structure;
a first etched concave, and a bottom of the first concave being lower than the top surface of the fin structure, wherein the first etched concave has a first side barrier to reveal a first seed portion and has a second side barrier opposite to the first side barrier;
a first isolator 11IF formed in the first concave and above the bottom of the first concave, and all top surface of the first isolator being lower than the top surface of the fin structure, wherein the first isolator is limited within the first concave;
a first conductive region (14D1/11ES2) on the first isolator, wherein at least a portion of the
first conductive region is a first single-crystalline region (par [0130] - a single crystal surface), and the first single-crystalline region is laterally grown from the first seed portion (see fig. 1C) and accommodated by the first etched concave (see fig. 1P);
a second etched concave and a bottom of the second concave being lower than the top surface of the fin structure, wherein the second etched concave has a third side barrier to reveal a second seed portion and has a fourth side barrier opposite to the third side barrier;
a second isolator being formed in the second concave and above the bottom of the second concave, wherein all top surface of the second isolator is lower than the top surface of the fin structure, and the second isolator is limited within the second concave; and
a second conductive region (14S1/11ES1) on the second isolator, wherein at least a portion of the second conductive region is a second single-crystalline region, and the second single-crystalline region is laterally grown from the second seed portion and accommodated by the second etched concave;
wherein no other isolator is extended underneath the gate structure.

Regarding claim 2, fig. 1P of Fukuda discloses further comprising a spacer 13SW covering sidewalls of the gate structure, wherein the first predetermined 30physical boundary of the drain region is aligned with a first edge of the 2Appl. No. 16/388,836 Reply to Office action of January 27, 2022 spacer and the second predetermined physical boundary of the source region is aligned with a second edge of the spacer.


Regarding claim 3, fig. 1P of Fukuda discloses wherein the drain region includes a lower portion 11ES2 in the first etched concave and an upper portion 14D1 stacked on the lower portion and contacting with the spacer, and the first side barrier is aligned with the first predetermined physical boundary of the drain region.

Regarding claim 4, fig. 1P of Fukuda disclose wherein the lower portion of the drain region is directly connected to the first terminal of the channel region.

Regarding claim 5, fig. 1P of Fukuda discloses wherein the silicon surface of the first silicon material is a top surface of a fin structure (region between 11I1 and 11I2) and the first etched concave is formed in the fin structure, and a thickness of the lower portion of the drain region or a thickness of the channel region is independent from a thickness of the fin structure (it is dependent on the first etched concave).

Regarding claim 22, fig. 1P of Fukuda disclose further comprising: a spacer covering a first sidewall of the gate structure and a second sidewall of the gate structure; wherein the first conductive region abuts against portion of the spacer 10covering the first sidewall of the gate structure, and the first conductive region has a first predetermined doping concentration profile along an upward extension direction of the first conductive region, and the second conductive region abuts against the portion of the spacer covering the second sidewall of the gate structure, and the 15second conductive region has a second predetermined doping concentration profile along an upward extension direction of the second conductive region.

Regarding claim 23, fig. 1P of Fukuda disclose discloses further comprising a channel region under the top silicon surface, wherein the channel region includes a first terminal and a second terminal, and the first etched concave is adjacent to the first terminal of the channel region and the second etched concave is adjacent to the second terminal of the channel region. 

Regarding claim 24, fig. 1P of Fukuda discloses wherein the first single-crystalline region laterally grown from the first seed portion is below the top surface of the fin structure and contacts with the first terminal of the channel region, and the the second single-crystalline region laterally grown from the second seed portion is below the top surface of the fin structure and contacts with the second terminal of the channel region.  

Regarding claim 25, fig. 1P of Fukuda discloses further comprising a cap structure 15 positioned above the gate structure, wherein a first top surface of the first conductive region is not higher than the top of the cap structure, and a second top surface of the second conductive region is not higher than the top of the cap structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.

Regarding claim 28, Fukuda discloses claim 21, but does not disclose wherein a thickness of the first etched 10concave is in a range of 20 nm to 50 nm.  
However, although Fukuda is silent about the claimed range, it should be noted that a range of thickness inherently exist in Fukuda reference Therefore, the prior art of Fukuda provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have deep enough isolation for the device.
 Therefore, while the structure of Fukuda does not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Fukuda wherein a thickness of the first etched 10concave is in a range of 20 nm to 50 nm in order to have a deep enough isolation structure.

Regarding claim 29, Fukuda discloses claim 21, and fig. 1P of Fukuda discloses wherein the first single-crystalline region laterally grown from the first seed portion is below the top surface of the fin structure, but does not disclose a thickness of the first single-crystalline region laterally grown from the first seed portion is between 5 nm and 20 nm.
However, although Fukuda is silent about the claimed range, it should be noted that a range of thickness inherently exist in Fukuda reference Therefore, the prior art of Fukuda provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have deep enough isolation for the device.
 Therefore, while the structure of Gonzalez does not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Fukuda wherein a thickness of the first single-crystalline region laterally grown from the first seed portion is between 5 nm and 20 nm in order to have source/drain of desired resistivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829